Exhibit 10.8


October 13th, 2015
Mario Rivas
Via Email
Dear Mario:
I am pleased to offer you a position with Transphorm, Inc. (the “Company”), as
its Chief Executive Officer (the “CEO”) reporting to the Company’s board of
directors (the “Board”). You will perform your duties as CEO primarily from the
Company’s Goleta, CA offices.
1.    Duties. As CEO, you will have such duties and responsibilities
commensurate with those customarily associated with that position, including
such duties and responsibilities as reasonably assigned by the Board. You will
devote substantially all of your time, attention and skill to such duties,
except during any paid vacation and other excused absence periods, and will use
your best efforts to promote the success of the business of the Company.
For the duration of your term of employment with the Company (the “Employment
Term”), you agree not to (a) actively engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration or (b) render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, in each case, without the prior approval of the
Board.
2.    Base Salary. You will receive an initial annual base salary of $350,000,
which will be paid, less applicable withholdings, in accordance with the
Company’s normal payroll procedures. The Board will review your salary annually
and you will be eligible for salary increases subject to Board approval.
3.    Employee Benefits. You also will be eligible to receive certain employee
benefits that the Company may establish from time to time for its other
employees, subject to the eligibility requirements of the applicable benefit
plans. You will be entitled to paid time-off each year, subject to the terms of
the Company’s paid time-off policy as in effect from time to time. You should
note that the Company may modify job titles, salaries and benefits from time to
time as it deems necessary.
4.    Expenses. You will be entitled to reimbursement for all reasonable and
necessary out-of- pocket business, entertainment and travel expenses incurred in
connection with the performance of your duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures.
5.    Housing Expense. Subject to your continued employment, and during the
period you are performing your duties in the Company’s Goleta, CA offices, the
Company will pay your reasonable accommodation expenses in the Goleta, CA area
(up to $4,000 per month), for the period from the Start Date up to the first
anniversary of the Start Date (the “Housing Expenses” and together with the
“Automobile Expenses” described below, the “Expenses”). Any taxable portion of
the Expenses will be subject to regular withholding. To the extent any portion
of the Expenses is determined to be taxable to you, the Company will provide you
a tax gross-up amount, determined




--------------------------------------------------------------------------------




by the Company, necessary to pay federal and state income and employment taxes
incurred by you with respect to the taxable Expenses (with such gross-up to be
calculated by the Company based on the withholding rates the Company has in
effect for you at the time the applicable payment is paid to you). In order to
be eligible for the payment of any Expenses (or any related gross-up payment),
you must remain an employee of the Company on the date such Expense or related
gross-up payment is made. In no event will you receive a housing or car
allowance following the first anniversary of the Start Date.
6.    Automobile Expense. Subject to your continued employment, the Company will
pay for the reasonable round-trip cost of transporting your personal automobile
to the Goleta, CA area. If you choose not to transport your personal automobile
to the Goleta, CA area, subject to your continued employment, and during the
period you are performing your duties in the Company’s Goleta, CA offices, the
Company will pay your reasonable automobile rental expenses in the Goleta, CA
area (up to $700 per month), for the period from the Start Date up to the first
anniversary of the Start Date (either the transportation costs or the automobile
rental expenses, referred to as the “Automobile Expenses”).
7.    Air Travel. Subject to your continued employment, and during the period
you are performing your duties in the Company’s Goleta, CA offices, the Company
will allow for travel once per month for either you or an individual of your
choosing to fly to / from Goleta, CA for coach class, non-refundable, roundtrip
airline tickets.
8.    Initial Option Grant. If you decide to join the Company, and subject to
your continued employment on the grant date, it will be recommended that the
Board or a committee thereof (the “Administrator”) grant you an option to
purchase 800,000 shares of the Company’s Common Stock (the “Initial Option”) at
a price per share at least equal to the fair market value per share of the
Company’s Common Stock on the date of grant. The Initial Option will vest as
follows: 1/12th of the shares subject to the Initial Option will vest on each
monthly anniversary of the Start Date subject to your continuing to provide
services to the Company, such that the Initial Option will be fully vested on
the 12-month anniversary of the Start Date. The Initial Option will be subject
to the terms and conditions of the Company’s equity plan and option agreement
approved by the Administrator, including vesting requirements. No right to any
stock is earned or accrued until such time that vesting occurs, nor does the
grant confer any right to continue vesting or employment.
9.    Additional Option Grant. In addition, upon your transition to an executive
chairman role and subject to your continued service on the grant date, it will
be recommended that the Administrator grant you an additional option to purchase
400,000 shares of the Company’s Common Stock (the “Additional Option”) at a
price per share at least equal to the fair market value per share of the
Company’s Common Stock on the date of grant. The Additional Option will vest as
follows: 25% of the shares subject to the Additional Option will vest on the
1-year anniversary of the date you commence providing services as the Company’s
executive chairman/grant date, or on October 1st, 2016 (whichever is later)
subject to your continuing to provide services to the Company, and no shares
will vest before such date. The remaining shares subject to the Additional
Option will vest monthly over the next 36 months in equal monthly amounts
subject to your continuing to provide services to the Company. The Additional
Option will be subject to the terms and conditions


-2-

--------------------------------------------------------------------------------




of the Company’s equity plan and option agreement approved by the Administrator,
including vesting requirements. No right to any stock is earned or accrued until
such time that vesting occurs, nor does the grant confer any right to continue
vesting or employment.
l0.    Confidential Information Agreement: Compliance with Company Policies. As
a condition of your employment, you are also required to sign and comply with an
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement (the “Confidential Information Agreement”) which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non-disclosure of Company proprietary
information and compliance with the arbitration provisions in the event of any
dispute or claim relating to or arising out of our employment relationship.
As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company’ Employee Handbook.
11.    Conflicting Interests. We also ask that, if you have not already done so,
you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. The Company understands that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case. Moreover, you agree that, during the
Employment Term, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.
12.    Proof of Eligibility to Work. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.
13.    Miscellaneous. The Company is excited about your joining and looks
forward to a beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause and with or
without notice. We request that, in the event of resignation, you give the
Company at least two weeks’ notice.
To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, your first day of employment will be October 1, 2015 (the “Start
Date”). This letter (including Appendix A), along with any agreements relating
to proprietary rights between you and the Company and the equity plan and


-3-

--------------------------------------------------------------------------------




stock option agreement(s), set forth the terms of your employment with the
Company and supersede any prior representations or agreements including, but not
limited to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter, including,
but not limited to, its at-will employment provision, may not be modified or
amended except by a written agreement signed by a member of the Board and you.
This offer of employment will terminate if it is not accepted, signed and
returned by October 23rd 2015.
We look forward to your favorable reply and to working with you at the Company.
Sincerely,
/s/ Brittany Bagley
Brittany Bagley
Chairman, Compensation Committee

Agreed to and accepted:
Signature:
/s/ Mario Rivas
Printed name:
Mario Rivas
Date:
Oct. 15, 2015

Enclosures
Duplicate Original Letter
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement


-4-

--------------------------------------------------------------------------------





Appendix A
ADDITIONAL TERMS TO OFFER LETTER
This letter and all payments and benefits hereunder are intended to be exempt
from or otherwise comply with Section 409A of the Internal Revenue Code of 1986,
as amended and the final regulations and any guidance promulgated thereunder and
any applicable state law equivalents (“Section 409A”) so that none of the
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities or ambiguous terms herein
will be interpreted in that manner.
To the extent that any payments, or any other reimbursement or in-kind benefit
under this letter or under any other reimbursement or in-kind benefit plan or
arrangement in which you participate during your employment or thereafter,
provide for a “deferral of compensation” within the meaning of Section 409A and
does not otherwise comply with Section 409A, (A) the amount eligible for
reimbursement or in-kind benefit in one calendar year may not affect the amount
eligible for reimbursement or in-kind benefit in any other calendar year, (B)
the right to reimbursement or an in-kind benefit is not subject to liquidation
or exchange for another benefit or payment, (C) subject to any shorter time
periods provided in this letter or in the applicable reimbursement arrangement,
any such reimbursement of an expense or in-kind benefit must be made on or
before the last day of your taxable year following your taxable year in which
the expense was incurred, and (D) except as specifically provided herein or in
the applicable reimbursement arrangement, any such reimbursements or in-kind
benefits must be for expenses incurred and benefits provided during your
employment. You and the Company agree to work together to consider amendments to
this letter and to take such reasonable actions to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to you. In no event will the Company reimburse you for any taxes that may be
imposed on you as a result of Section 409A.


-5-